Citation Nr: 1126621	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran is seeking service connection for bilateral hearing loss.  Statements submitted during this appeal reflect that it is his contention that his hearing problems developed as a result of noise exposure to artillery during service.  The Veteran noted at an April 2009 VA examination that he served as a gun captain in the United States Army and that he did not wear hearing protection.  He also stated that he had no significant post-service noise exposure working in a brewery as a beer transporter.  

As alluded to above, the Veteran has already been afforded a VA audiological examination for the purpose of determining the nature and etiology of any current hearing loss.  A review of the April 2009 VA examination report and July 2009 addendum reveals that the Veteran has a current bilateral hearing loss disability.  Following a review of the claims file, however, it was the examiner's opinion that the Veteran's current hearing loss is not related to military noise exposure.  In providing this opinion, the only evidence cited by the VA examiner was the January 1970 separation audiogram which showed "normal" hearing acuity.  

Initially, the Board observes that any medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Since this is the case in the present appeal, a new opinion is needed which considers more than just the state of the Veteran's hearing at separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

As a note to the audiologist, the Board points out that the Veteran's August 1965 enlistment audiogram is assumed to be reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, audiometric standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the enlistment examination should be converted from ASA to ISO-ANSI units prior to any opinion being rendered.  To assist the audiologist on remand, the Board has provided conversions of the enlistment audiogram below.  (The ISO-ANSI standards are represented by the figures in parentheses.)



HERTZ


500
1000
2000
3000
4000
Aug. 1965 Audiogram
RIGHT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
5 (10)

LEFT
-5 (10)
-5 (5)
5 (15)
15 (25)
5 (10)

Prior to obtaining another audiological opinion, the Board finds that the Agency of Original Jurisdiction (AOJ) should make reasonable efforts to associate any relevant, outstanding VA and non-VA records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Specifically, such efforts should include contacting the Veteran to inquire as to whether his employer, Anheiser-Busch, conducted any physical examinations over the years, to include audiograms.  The Board observes that the Veteran reported that he was occasionally exposed to noise at work, but that he wore hearing protection.  Given that his job may have involved occasional noise exposure, it is not outside the realm of possibility that his employer conducted periodic hearing tests, and such records are clearly relevant to the current appeal.  

Similarly, the record reflects that the Veteran underwent a fee-basis hearing evaluation through the VA Medical Center (VAMC) in St. Louis, Missouri in February 2009, yet such audiogram is not associated with the claims file.  The AOJ should therefore obtain this audiogram, as well as any other relevant, outstanding VA treatment records, in developing this claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (finding VA records to be in the constructive possession of VA adjudicators during the consideration of a claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire whether his employer, Anheuser-Busch, conducted periodic medical examinations, to include any hearing tests.  Notify the Veteran that he should either (a) submit any evidence pertaining to such examinations/tests, or (b) submit information such that the VA might request the examinations/tests for him.  

2.  Obtain a copy of the fee-basis audiogram conducted in February 2009 through the St. Louis VAMC, as well as any other relevant, outstanding VA treatment records from this facility.  

3.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

4.  After all outstanding records have been associated with the claims file, send the Veteran's claims file to an audiologist (or other appropriate clinician) for the purpose of ascertaining an opinion regarding the etiology of any current bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the VA clinician should opine as to whether any current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active military service, including acoustic trauma incurred while serving as a field artillery crewman from August 1965 to March 1970.  A detailed rationale should be provided for all opinions, and should reflect consideration of both lay and medical evidence.  ***NOTE:  The Veteran's enlistment audiogram is presented in ASA units.  Conversion to ISO-ANSI units is provided in the body of the Board's remand.  

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


